Citation Nr: 1310911	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  03-12 107	)	DATE
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for subacute peripheral neuropathy of both feet and hands.  

3.  Entitlement to service connection for an immune disorder claimed as a thyroid condition, to include as due to herbicide (Agent Orange) exposure.   

4.  Entitlement to an initial disability rating greater than 10 percent for the service-connected rhinosinusitis with a history of nasal polyps.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from October 1965 to August 1969.  
 
The issues on appeal first came to the Board of Veterans' Appeals (Board) from March 2002, July 2009, and June 2010 rating decisions issued by the RO.

A review of the Virtual VA paperless claims processing system reveals a copy of the July 2009 rating decision on appeal, which is not present in the claims folder itself.  

In August 2002, the Veteran testified at a hearing before a Decision Review Officer (DRO).  A transcript of the hearing is associated with the claims folder.  

In January 2005, March 2008, March 2011, and July 2012, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

In a March 2011 Board decision, the Board denied the issue of service connection for an immune disorder claimed as a thyroid condition.  

The Veteran then appealed the Board's decision as to the denial of this issue to the United States Court of Appeals for Veterans Claims (Court).  

Pursuant to an August 2012 Memorandum Decision, the Court set aside and remanded the March 2011 Board decision for the service connection issue for an immune disorder.  This issue has now returned to the Board.  


FINDINGS OF FACT

1.  The Veteran (appellant) in this case served on active duty from October 1965 to August 1969.  

2.  On March 26, 2013, the Board was notified that the appellant died in October 2012, prior to the promulgation of a decision on appeal.  


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of these claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2012).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2012).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  

As provided in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  

The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


